DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any application of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Other arguments are addressed in the Advisory Action dated 11/23/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2012/0064409) and further in view of Ueda et al. (PGPub 2017/0012280) and Zhamu et al. (PGPub 2017/0352868 (hereinafter “Jang”)).
Considering Claim 1, Zhamu discloses a powder mass of porous graphene/carbon particulates (multiple graphene particulates are mixed to form powder mass [0039, 0100, Figure 7]), each particulate comprising a graphene/carbon shell encapsulating a porous core (graphene sheets form a shell and embrace a core [0039, Figure 3] that has voids formed between inner graphene sheets [Figure 3]), wherein said porous core comprises one or a plurality of pores and pore walls (inner graphene sheets form voids, and surfaces of graphene sheets make up pore walls [Figure 3]) and a lithium-attracting metal residing in said pores or deposited on said pore walls (anode active material particles residing in voids or deposited on graphene sheet surfaces [Figure 3, 0039], active material includes various metals [0041] that attract lithium ions [0056, 0004, 0005]); wherein said lithium-attracting metal is selected from Zn, Ti, Al, Co, Ni, Sn or an alloy thereof ([001, 0042, 0043]), and is in an amount of 0.1% to 90% of the total particulate weight (at least 0.1% by weight of total particulate [0039], such as 20% by weight [0041]), and said graphene/carbon shell comprises single-layer or few-layer graphene sheets (graphene sheets comprise single-layer graphene or few-layer graphene [0040]) chemically bonded by a carbon material (graphene sheets are mutually bonded to material [0039] that includes carbon material [0071], van der Waals forces are present in thickness direction [0072]), wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes (graphene sheet has less than 10 layers [0072]) and said single-layer or few-layer graphene sheets contain a pristine graphene material (pristine graphene platelets [0106]).
Because Zhamu teaches that graphene provides high electrical conductivity and thermal conductivity [0072] for a robust 3-D network of electron-conducting paths [0017], and the additional carbon material provides additional electron-conducting paths, additional cushioning, and additional shielding [0071], routinely experimenting with and coming up with a carbon material-to-graphene ratio from 1/200 to 1/2 to achieve such effects would have been obvious to a person of ordinary skill in the art. 
However, Zhamu is silent to an inter-plane spacing d002 from 0.3354 to 0.40 nm as measured by X-ray diffraction. 
	Ueda discloses a composite graphite particle for a nonaqueous secondary battery negative electrode [Abstract]. Ueda teaches that interplanar (002) spacing of the graphite is normally 0.337 or less, wherein high crystallinity and high-capacity is obtained for the negative electrode material [0072]. The d002 value is preferably 0.342 nm or more and 0.360 nm or less so as to maintain cycling characteristics and allow for compounding of the carbon material [0148]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the d002 range (0.342 nm to 0.360 nm) teaching of Ueda in order to maintain cycling characteristics and allow for compounding of the carbon material [0148].
	Zhamu discloses that the nano graphene platelet may have a length or width that can be greater or less than 10 µm [0014]. However, Zhamu is silent to single-layer or few-layer graphene sheets having a length/width greater than 20 nm. 
	Jang discloses an anode that comprises a graphene-carbon hybrid material [Abstract]. The graphene planes have a lateral dimension (length or width) no less than 20 nm, preferably no less than 40 nm [0073]. These lateral dimensions are made huge in order to form interconnected electron-conducting pathways with low resistance and outstanding thermal conductivity, electrical conductivity, mechanical strength, and stiffness [0126, 0140, 0144]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the graphene length/width of Jang in order to form interconnected electron-conducting pathways with low resistance and outstanding thermal conductivity, electrical conductivity, mechanical strength, and stiffness [0126, 0140, 0144]. 

	Considering Claim 2, Zhamu discloses that said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (pristine graphene is selected from these options [0106]). 
	Considering Claim 3, the combined teachings of Zhamu and Jang are as applied in claim 1. Jang discloses an anode that comprises a graphene-carbon hybrid material [Abstract]. Jang discloses lithium metal or sodium metal residing in at least a pore of said particulate and in physical contact with said lithium-attracting metal or sodium-attracting metal (porous graphene/carbon is loaded with lithium metal or sodium metal [0100] so as to diffuse through the pore and come into contact with and form alloy with lithium-or sodium-attracting metal pre-lodged therein [0102]) to form a lithium-preloaded or sodium-preloaded graphene/carbon particulate (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041]). The material is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the material of Jang in order to provide a material that is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	Considering Claim 4, 5, 7, 8, Zhamu is silent to density, specific surface area, average pore size, and physical density. 
	Jang discloses that the material has a density, without the presence of metal, from 0.1 to 1.7 g/cm3 [0044]. The average pore size is 2-50 nm [0037, 0044]. The material, when measured without said metal, has a physical density higher than 0.8 g/cm3 and a specific surface area greater than 800 m2/g ([0047]). The material, when measured without said metal, has a physical density higher than 1.0 g/cm3 and a specific surface area greater than 500 m2/g ([0047]). The specific surface area is from 50 to 3,000 m2/g [0126] to provide a structure with a unique combination of outstanding thermal conductivity, electrical conductivity, mechanical strength, and stiffness [0127]. Therefore, choosing within this range for a range of 50 to 2,630 m2/g to achieve these predicted results would have been obvious to a person of ordinary skill in the art [0126, 0127]. The material is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the material of Jang in order to provide a material that is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	Considering Claim 6, Zhamu is silent to non-pristine graphene material. 
	Jang discloses that said graphene/carbon shell comprises a non-pristine graphene material having a content of non-carbon elements in the range from 0.01% to 20% by weight  and said non-carbon elments include an element selected from oxygen, fluorine, chlorine, bromine, iodine, nitrogen, hydrogen, or boron (such non-carbon elements in the range of 0.01% to 20% by weight [0045]). The material is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the material of Jang in order to provide a material that is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	Considering Claim 9, Zhamu discloses an alkali metal battery anode comprising one or a plurality of particulates as an anode active material (graphene enhanced particulate applies to anode of lithium metal battery [0152]).  
	Considering Claims 10-11, Zhamu discloses an alkali metal battery comprising a cathode, anode, and electrolyte in ionic contact with both said cathode and said anode [0149, 0152]. However, Zhamu is silent to a lithium source. 
	Jang discloses a lithium or sodium source [0041] in ionic contact with said anode (metals are in ionic contact with anode [0102]), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]). The material is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the material of Jang in order to provide a material that is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038].
	Considering Claim 12, the combined teachings of Zhamu, Ueda, and Jang are as applied in claim 3. Zhamu discloses an alkali metal battery anode comprising one or a plurality of particulates as an anode active material (graphene enhanced particulate applies to anode of lithium metal battery [0152]).  
Jang discloses an anode that comprises a graphene-carbon hybrid material [Abstract]. Jang discloses lithium metal or sodium metal residing in at least a pore of said particulate and in physical contact with said lithium-attracting metal or sodium-attracting metal (porous graphene/carbon is loaded with lithium metal or sodium metal [0100] so as to diffuse through the pore and come into contact with and form alloy with lithium-or sodium-attracting metal pre-lodged therein [0102]) to form a lithium-preloaded or sodium-preloaded graphene/carbon particulate (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041]). The material is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the material of Jang in order to provide a material that is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	Considering Claim 13, Zhamu discloses an alkali metal battery comprising a cathode, anode, and electrolyte in ionic contact with both said cathode and said anode [0149, 0152].
	Considering Claim 14, Zhamu discloses a lithium metal battery ([0152]). 
	Considering Claim 15, Zhamu discloses a lithium metal battery ([0152]).
	Considering Claim 18, the combined teachings of Zhamu, Ueda, and Jang are as applied in claim 3. Zhamu discloses a lithium-ion battery ([0152]) comprising an anode, a cathode, and an electrolyte in ionic contact with said anode and said cathode ([0149, 0152]), wherein said anode comprises a first anode active material, comprising one or a plurality of said lithium-preloaded graphene/carbon particulates of claim 3 (see claim 3). However, Zhamu is silent to a second anode active material. 
Jang discloses a lithium-ion battery (lithium-ion battery [0035]) comprising a cathode (cathode [0040]), the anode of claim 12 (see claim 12), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]), wherein said anode comprises a first anode active material comprising one or a plurality of said lithium-preloaded graphene/carbon particulates of claim 3 (one or more particulates serves as anode active material [0039, 0040, Figure 2C]), wherein an electrolyte is introduced into said anode and charge/discharge cycles of the lithium-ion battery occur (recharge cycles with electrolyte [0102]). Zhamu discloses that a lithium source is further included in the anode [0041] such as a lithium alloy [0041]. As lithium-attracting alloys such as alloys of Co, Ni may be used in the particulate [0040], using lithium alloys of Co, Ni for the lithium source would have been obvious to a person of ordinary skill in the art. As Zhamu suggests the same components and recharge cycle, it appears that the lithium-preloaded graphene/carbon particulate acts as a lithium source for the suggested second anode active material. The material is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the powder mass of Zhamu with the material of Jang in order to provide a material that is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
	Considering Claim 19, the combined teachings of Zhamu, Ueda, and Jang are as applied in claim 18. Zhamu discloses that the anode active material (second) is selected from the group consisting of:
	(A) Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, Cd ([0041]);
	(B) alloys or intermetallic compounds of (A) with other elements ([0043]); 
	(C) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of (A) and their mixtures, composites, or lithium-containing composites ([0044])
	(D) salts and hydroxides of Sn ([0045]); 
	(E) lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide ([0046]); 
	(F) graphite or carbon particles, filaments, fibers, nano-fibers, nano-tubes, or nano-wires; and combinations thereof ([claim 15, 0047]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2012/0064409) and further in view of Zhamu et al. (PGPub 2017/0352868 (hereinafter “Jang”)).
Considering Claim 22, Zhamu discloses a process of making [0052] particulates that are separate from and non-integral with each other (multiple graphene particulates are mixed together as separate and non-integral with each other [0100, Figure 7]). Zhamu discloses a lithium-ion battery ([0152]). However, Zhamu is silent to a method of pre-lithiating such a battery, and a lithium metal residing in a pore of the particulate and in physical contact with a lithium-attracting metal in the pore, wherein a lithium-preloaded graphene/carbon particulate acts as a lithium source for a second anode active material when the electrolyte is introduced into the anode or during a charge/discharge cycle of said lithium-ion battery. 
Jang discloses a method of prelithiating or pre-sodiating a lithium-ion battery or sodium-ion battery (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041], for lithium ion or sodium ion battery [0035]), said method comprising an operation of combining lithium-preloaded or sodium-preloaded graphene/carbon particulates battery (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041]) as a first anode active material (one or more particulates serves as anode active material [0039, 0040, Figure 2C]) in an anode of a lithium-ion battery or sodium-ion battery (alkali metal battery electrode [0039] that’s an anode [Abstract, 0039], for lithium ion or sodium ion battery [0035]) and introducing an electrolyte into said anode (electrolyte introduced into anode [0102]). Zhamu discloses that a lithium source is further included in the anode [0041] such as a lithium or sodium alloy [0041]. As multiple lithium-or sodium-attracting alloys such as Zn, Ti, Al, Co, Ni, and Sn may be used in the particulate [0040], using a lithium alloy or sodium alloy of Zn, Ti, Al, Co, Ni, or Sn for the lithium source would have been obvious to a person of ordinary skill in the art. Jang discloses lithium metal or sodium metal residing in at least a pore of said particulate and in physical contact with said lithium-attracting metal or sodium-attracting metal (porous graphene/carbon is loaded with lithium metal or sodium metal [0100] so as to diffuse through the pore and come into contact with and form alloy with lithium-or sodium-attracting metal pre-lodged therein [0102]) to form a lithium-preloaded or sodium-preloaded graphene/carbon particulate (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041]). As Zhamu suggests the same components and recharge cycle, it appears that the lithium-preloaded graphene/carbon particulate acts as a lithium source for the suggested second anode active material. The material and accompanying process is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of making a powder mass of Zhamu with the prelithiating process and subsequently made material of Jang in order to provide a process and material that is cost-effective [0039] and exhibits long and stable charge-discharge cycle life without exhibiting lithium or sodium dendrite problems [0038]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725